Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is: “sending the request/a NAS message for PDU session establishment” (see Figure 4, step 410 and Figure 9, step 915).  The omitted step indicated above is considered essential as the “transmitting step” (line 18 of claim 1 and line 14 of claim 11) requires an established connection (as requested by the “request or NAS message”) in order to properly perform such transmission.  
Dependent claims 2-10, 14-16 and 18-19 are rejected based on the same reasoning by virtue of the their respective dependencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 7-11, 14-15, 18-19, 21-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (US 2021/0007167; hereinafter Salkintzis) in view of Meylan et al. (US 2012/0214527; hereinafter Meylan).


Regarding claim 1, Salkintzis shows an apparatus (Figures 2-3 shows a UE) comprising: 
a first transceiver that communicates with a mobile communication network via a first access network (Figures 2-3; Par. 0055 noted first transceiver that communicates with mobile communication network 200 via a first access network.); 
a second transceiver that communicates with the mobile communication network via a second access network (Figures 2-3; Par. 0055 noted second transceiver that communicates with mobile communication network 200 via a second access network.); and 
a processor (Figure 3 shows UE includes a processor.) that 
 generates a request to establish a data connection (Par. 0055-0057; noted generating and transmitting a request to establish a data connection.); 
determines to establish the data connection as a multi-access data connection (Par. 0077; noted the processor determines to establish the multi-access data connection based on the at least one of multi-access routing rules and multi-access QoS rules received from the policy control function.), wherein the multi-access data connection comprises a first user-plane connection over the first access network and a second user-plane connection over the second access network (Figure 2; noted multi-access data connection comprises a first user-plane connection over the 5G RAN via UPF-1 and a second user-plane connection over the WLAN via UPF-2.); 
receives a plurality of steering rules, each steering rule comprising a steering mode selected from a plurality of steering modes (Par. 0075, 0077, 0091; noted at least one of multi-access routing rules and multi-access QoS rules received from the policy control function.  Traffic steering rules are used by the UE 205 for access selection when initiating a new data flow. As an example, multi-access routing rule may indicate “select child PDU session #2 for app-x” or “select child PDU session #2 for non-IMS traffic between 9 am and 5 pm.” As another example, a multi-access routing rule may steer HTTP traffic to child PDU session #2 and voice-over-IP traffic to child PDU session #1); 
generates a first data packet to be sent over the multi-access data connection (Figure 8; Par. 0134; noted the IP layer 201 of UE 205 generates an uplink data (UL data) packet which is passed to the virtual interface layer 203.); 
identifies a first steering rule that applies to the first data packet from the plurality of steering rules (Figure 8; Par. 0091, 0134; noted the virtual interface layer 203 of UE 205 applies the multi-access routing rules 803 that were received during the establishment of the MA-PDU session and determines whether the UL data packet should be routed via the child PDU session over 3GPP access or via the child PDU session over non-3GPP access.); and
transmits the first data packet over a selected one of the first user-plane connection and the second user-plane connection, the selection based on a steering mode of the first steering rule (Figure 8; Par. 0091, 0134; noted the virtual interface layer 203 of UE 205 applies the multi-access routing rules 803 that were received during the establishment of the MA-PDU session and determines whether the UL data packet should be routed via the child PDU session over 3GPP access or via the child PDU session over non-3GPP access.).
Salkintzis shows all of the elements including the generation of the request, as discussed above.  Salkintzis does not specifically show receiving, from a function running on the apparatus, a request to establish a data connection.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Meylan.  Specifically, Meylan shows receiving, from a function running on the apparatus, a request to establish a data connection (Par. 0036-0037; noted the application layer 204 comprises applications which may execute to provide various functions and communicate with outside networks using one or more of the radios of the radio unit 208. The socket layer 206 issues calls (or requests) to establish a binding between a particular application and a radio. The connectivity engine 202 operates to provide intelligent radio selection in accordance with the various aspects presented herein.  During operation, the connectivity engine 202 intercepts networking function calls, such as socket layer calls, from an application at the application layer 204. Once the networking function calls are intercepted, the connectivity engine 202 operates to select an ideal radio/interface from the plurality of candidate radios within radio unit 208. For example, the connectivity engine 202 selects the radio based on a variety of selection criteria. When a radio/interface is selected, the connectivity engine 202 uses socket layer functions of the socket layer 206 to establish a connection between the application and the radio/interface that has been selected.).
In view of the above, having the system of Salkintzis, then given the well-established teaching of Meylan, it would have been obvious before the effective filing date of the claimed invention to modify the system of Salkintzis as taught by Meylan, in order to provide motivation to have an efficient and cost effective mechanism that operates to provide intelligent radio selection for both legacy and non-legacy applications so that each application utilizes the most desirable radio available (Par. 0010 of Meylan).
Regarding claim 2, modified Salkintzis shows wherein the plurality of steering rules is received during establishment of the multi-access data connection (Par. 0075, 0077; noted at least one of multi-access routing rules and multi-access QoS rules received from the policy control function during connection establishment phase.).
Regarding claim 3, modified Salkintzis shows wherein the first user-plane connection and the second user-plane connection are anchored in a same network function within the mobile communication network (Salkintzis: Figure 2; Par. 0050; noted the SMF 146 initiates the multi-access data connection by triggering the establishment of a data path (e.g., a child PDU session) over the non-3GPP access network 130 and triggering the establishment of another data path (e.g., another child PDU session) over the 3GPP access network 120.).
Regarding claim 4, modified Salkintzis shows wherein the request to establish a data connection indicates a first set of parameters (Salkintzis: Par. 0057; noted the request to establish a data connection comprises an indication to establish the data connection over both the first and the second access networks. In one embodiment, the indication to establish the data connection over both the first and the second access networks comprises a first session identifier associated with the first access network and a second session identifier associated with the second access network. In another embodiment, the indication to establish the data connection over both the first and the second access networks comprises a first session identifier and a multi-access parameter. Here, the first session identifier is associated to both the first access network and the second access network.), 
wherein determining to establish the multi-access data connection comprises the processor comparing the first set of parameters to a policy stored at the apparatus, the policy indicating whether to establish a multi-access data connection or a single-access data connection (Salkintzis: Figures 2 and 7; Par. 0075-0077, 0124-0126; noted the processor 405 may send a session establishment request to the common user plane function anchoring the first and second data paths, the session establishment request including the multi-access routing rules and an indication that the first and second data paths are for a multi-access data connection.  In some embodiments, the second session management request is a request from the remote unit to establish a data connection over a single access network.).
Regarding claim 5, modified Salkintzis shows wherein the first set of parameters comprises one or more of a Data Network Name (“DNN”) (Salkintzis: Par. 0088; noted included DNN.) and single network slice selection assistance information (“S-NSSAI”).
Regarding claim 7, modified Salkintzis shows wherein the first access network is a 3GPP radio access network and the second access network is a wireless local area network (Salkintzis: Figure 2; noted 5G network and WLAN).
Regarding claim 8, modified Salkintzis shows wherein the multi-access data connection is a Multiple-Access Protocol Data Unit (“MA-PDU”) session (Salkintzis: Par. 0088; noted the UE 205 indicates that it wants to establish a MA-PDU over both the 3GPP and non-3GPP access networks by including within the NAS message the two PDU session identities.), wherein establishing the MA-PDU session comprises the processor: 
sending a Protocol Data Unit (“PDU”) session establishment request message to the mobile communication network over the first access network, the PDU session establishment request message requesting establishment of a PDU session over the first access network and the second access network (Salkintzis: Figures 5A-5B; Par. 0088; noted the UE 205 indicates that it wants to establish a MA-PDU over both the 3GPP and non-3GPP access networks by including within the NAS message the two PDU session identities.), and 
receiving a PDU session establishment accept message from the mobile communication network comprising the plurality of steering rules (Salkintzis: Figures 5A-5B; Par. 0099-0102; noted in response, the 5G RAN 215 sends a “PDU session Establishment Accept” message to the UE 205.).
Regarding claim 9, modified Salkintzis shows wherein the steering mode comprises one of: a policy-based steering mode (Salkintzis: Par. 0091; noted traffic steering rules refer to rules provided to the remote units 105 by the mobile core network 103. Traffic steering rules are used by the UE 205 for access selection when initiating a new data flow. As an example, multi-access routing rule may indicate “select child PDU session #2 for app-x” or “select child PDU session #2 for non-IMS traffic between 9 am and 5 pm.” As another example, a multi-access routing rule may steer HTTP traffic to child PDU session #2 and voice-over-IP traffic to child PDU session #1.), a priority-based steering mode, an active-standby steering mode (Salkintzis: Par. 0088; noted active-standby steering mode.), a best-access steering mode, a redundant steering mode, and a load-balancing steering mode.
Regarding claim 10, modified Salkintzis shows wherein the plurality of steering rules comprises a first rule comprising a first steering mode and a second rule having a second steering mode different than the first (Salkintzis: Par. 0091; noted traffic steering rules refer to rules provided to the remote units 105 by the mobile core network 103. Traffic steering rules are used by the UE 205 for access selection when initiating a new data flow. As an example, multi-access routing rule may indicate “select child PDU session #2 for app-x” or “select child PDU session #2 for non-IMS traffic between 9 am and 5 pm.” As another example, a multi-access routing rule may steer HTTP traffic to child PDU session #2 and voice-over-IP traffic to child PDU session #1.).
Regarding claim 11, Salkintzis shows a method (Figures 2, and 5A-B shows a memthod of traffic steering.) comprising: 
generating a request to establish a data connection (Par. 0055-0057; noted generating and transmitting a request to establish a data connection.); 
determining, by the remote unit, to establish a multi-access data connection (Par. 0077; noted the processor determines to establish the multi-access data connection based on the at least one of multi-access routing rules and multi-access QoS rules received from the policy control function.), wherein the multi-access data connection comprises a first user-plane connection over a first access network and a second user-plane connection over a second access network (Figure 2; noted multi-access data connection comprises a first user-plane connection over the 5G RAN via UPF-1 and a second user-plane connection over the WLAN via UPF-2.); 
receiving, at the remote unit, a plurality of steering rules, each steering rule comprising a steering mode selected from a plurality of steering modes (Par. 0075, 0077, 0091; noted at least one of multi-access routing rules and multi-access QoS rules received from the policy control function.  Traffic steering rules are used by the UE 205 for access selection when initiating a new data flow. As an example, multi-access routing rule may indicate “select child PDU session #2 for app-x” or “select child PDU session #2 for non-IMS traffic between 9 am and 5 pm.” As another example, a multi-access routing rule may steer HTTP traffic to child PDU session #2 and voice-over-IP traffic to child PDU session #1); 
generating, at the remote unit, a first data packet to be sent over the multi-access data connection (Figure 8; Par. 0134; noted the IP layer 201 of UE 205 generates an uplink data (UL data) packet which is passed to the virtual interface layer 203.); 
identifying a first steering rule that applies to the first data packet from the plurality of steering rules (Figure 8; Par. 0091, 0134; noted the virtual interface layer 203 of UE 205 applies the multi-access routing rules 803 that were received during the establishment of the MA-PDU session and determines whether the UL data packet should be routed via the child PDU session over 3GPP access or via the child PDU session over non-3GPP access.); and 
transmitting the first data packet over a selected one of the first user-plane connection and the second user-plane connection, the selection based on a steering mode of the first steering rule (Figure 8; Par. 0091, 0134; noted the virtual interface layer 203 of UE 205 applies the multi-access routing rules 803 that were received during the establishment of the MA-PDU session and determines whether the UL data packet should be routed via the child PDU session over 3GPP access or via the child PDU session over non-3GPP access.).
Salkintzis shows all of the elements including the generation of the request, as discussed above.  Salkintzis does not specifically show receiving, from a function running on a remote unit, a request to establish a data connection.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Meylan.  Specifically, Meylan shows receiving, from a function running on a remote unit, a request to establish a data connection (Par. 0036-0037; noted the application layer 204 comprises applications which may execute to provide various functions and communicate with outside networks using one or more of the radios of the radio unit 208. The socket layer 206 issues calls (or requests) to establish a binding between a particular application and a radio. The connectivity engine 202 operates to provide intelligent radio selection in accordance with the various aspects presented herein.  During operation, the connectivity engine 202 intercepts networking function calls, such as socket layer calls, from an application at the application layer 204. Once the networking function calls are intercepted, the connectivity engine 202 operates to select an ideal radio/interface from the plurality of candidate radios within radio unit 208. For example, the connectivity engine 202 selects the radio based on a variety of selection criteria. When a radio/interface is selected, the connectivity engine 202 uses socket layer functions of the socket layer 206 to establish a connection between the application and the radio/interface that has been selected.).
In view of the above, having the system of Salkintzis, then given the well-established teaching of Meylan, it would have been obvious before the effective filing date of the claimed invention to modify the system of Salkintzis as taught by Meylan, in order to provide motivation to have an efficient and cost effective mechanism that operates to provide intelligent radio selection for both legacy and non-legacy applications so that each application utilizes the most desirable radio available (Par. 0010 of Meylan).
Regarding claims 14, 15, 18 and 19, these claims are rejected based on the same reasoning as presented in the rejection of claims 4, 5, 8 and 9, respectively.
Regarding claim 21, Salkintzis shows an apparatus (Figures 2-3 shows a UE)  comprising: 
a first transceiver that communicates with a mobile communication network via a first access network (Figures 2-3; Par. 0055 noted first transceiver that communicates with mobile communication network 200 via a first access network.); 
a second transceiver that communicates with the mobile communication network via a second access network (Figures 2-3; Par. 0055 noted second transceiver that communicates with mobile communication network 200 via a second access network.); and 
a processor (Figure 3 shows UE includes a processor.) that 
generates a request to establish a data connection with the mobile communication network (Par. 0055-0057; noted generating and transmitting a request to establish a data connection.);
determines to establish the data connection as a multi-access data connection (Par. 0077; noted the processor determines to establish the multi-access data connection based on the at least one of multi-access routing rules and multi-access QoS rules received from the policy control function.) having a user-plane connection over the first access network and a user-plane connection over the second access network (Figure 2; noted multi-access data connection comprises a first user-plane connection over the 5G RAN via UPF-1 and a second user-plane connection over the WLAN via UPF-2.); 
sends a first message requesting establishment of the multi-access data connection (Par. 0055-0057; noted transmitting a request to establish a data connection.); 
receives a second message comprising a plurality of steering rules including a default steering rule comprising a steering mode selected from a plurality of steering modes (Par. 0075, 0077, 0091; noted at least one of multi-access routing rules and multi-access QoS rules received from the policy control function.  Traffic steering rules are used by the UE 205 for access selection when initiating a new data flow. As an example, multi-access routing rule may indicate “select child PDU session #2 for app-x” or “select child PDU session #2 for non-IMS traffic between 9 am and 5 pm.” As another example, a multi-access routing rule may steer HTTP traffic to child PDU session #2 and voice-over-IP traffic to child PDU session #1); 
generates a first data packet to be sent over the multi-access data connection (Figure 8; Par. 0134; noted the IP layer 201 of UE 205 generates an uplink data (UL data) packet which is passed to the virtual interface layer 203.); 
identifies a first steering rule that applies to the first data packet from the plurality of steering rules (Figure 8; Par. 0091, 0134; noted the virtual interface layer 203 of UE 205 applies the multi-access routing rules 803 that were received during the establishment of the MA-PDU session and determines whether the UL data packet should be routed via the child PDU session over 3GPP access or via the child PDU session over non-3GPP access.); and 
transmits the first data packet over a selected one of the first user-plane connection or the second user-plane connection, the selection based on the first steering rule (Figure 8; Par. 0091, 0134; noted the virtual interface layer 203 of UE 205 applies the multi-access routing rules 803 that were received during the establishment of the MA-PDU session and determines whether the UL data packet should be routed via the child PDU session over 3GPP access or via the child PDU session over non-3GPP access.).
Salkintzis shows all of the elements including the generation of the request, as discussed above.  Salkintzis does not specifically show receiving a request to establish a data connection.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Meylan.  Specifically, Meylan shows receiving a request to establish a data connection (Par. 0036-0037; noted the application layer 204 comprises applications which may execute to provide various functions and communicate with outside networks using one or more of the radios of the radio unit 208. The socket layer 206 issues calls (or requests) to establish a binding between a particular application and a radio. The connectivity engine 202 operates to provide intelligent radio selection in accordance with the various aspects presented herein.  During operation, the connectivity engine 202 intercepts networking function calls, such as socket layer calls, from an application at the application layer 204. Once the networking function calls are intercepted, the connectivity engine 202 operates to select an ideal radio/interface from the plurality of candidate radios within radio unit 208. For example, the connectivity engine 202 selects the radio based on a variety of selection criteria. When a radio/interface is selected, the connectivity engine 202 uses socket layer functions of the socket layer 206 to establish a connection between the application and the radio/interface that has been selected.).
In view of the above, having the system of Salkintzis, then given the well-established teaching of Meylan, it would have been obvious before the effective filing date of the claimed invention to modify the system of Salkintzis as taught by Meylan, in order to provide motivation to have an efficient and cost effective mechanism that operates to provide intelligent radio selection for both legacy and non-legacy applications so that each application utilizes the most desirable radio available (Par. 0010 of Meylan).
Regarding claim 22, this claim is rejected based on the same reasoning as presented in the rejection of claim 4.
Regarding claim 24, Salkintzis shows a method (Figure 2 and 5A-5B shows a method of traffic steering.) comprising 
 generating a request to establish a data connection with a mobile communication network (Par. 0055-0057; noted generating and transmitting a request to establish a data connection.); 
determining, by the remote unit, to establish a multi-access data connection(Par. 0077; noted the processor determines to establish the multi-access data connection based on the at least one of multi-access routing rules and multi-access QoS rules received from the policy control function.), wherein the multi-access data connection comprises a first user-plane connection over the first access network and a second user-plane connection over the second access network (Figure 2; noted multi-access data connection comprises a first user-plane connection over the 5G RAN via UPF-1 and a second user-plane connection over the WLAN via UPF-2.); 
sending a first message requesting establishment of the multi-access data connection (Figures 2-3; Par. 0055 noted second transceiver that communicates with mobile communication network 200 via a second access network.);
receiving a second message comprising a plurality of steering rules including a default steering rule comprising a steering mode selected from a plurality of steering modes (Par. 0075, 0077, 0091; noted at least one of multi-access routing rules and multi-access QoS rules received from the policy control function.  Traffic steering rules are used by the UE 205 for access selection when initiating a new data flow. As an example, multi-access routing rule may indicate “select child PDU session #2 for app-x” or “select child PDU session #2 for non-IMS traffic between 9 am and 5 pm.” As another example, a multi-access routing rule may steer HTTP traffic to child PDU session #2 and voice-over-IP traffic to child PDU session #1); 
generating, at the remote unit, a first data packet to be sent over the multi-access data connection (Figure 8; Par. 0134; noted the IP layer 201 of UE 205 generates an uplink data (UL data) packet which is passed to the virtual interface layer 203.); 
identifying a first steering rule that applies to the first data packet from the plurality of steering rule (Figure 8; Par. 0091, 0134; noted the virtual interface layer 203 of UE 205 applies the multi-access routing rules 803 that were received during the establishment of the MA-PDU session and determines whether the UL data packet should be routed via the child PDU session over 3GPP access or via the child PDU session over non-3GPP access.); and 
transmitting the first data packet over a selected one of the first user-plane connection and the second user-plane connection, the selection based on the first steering rule (Figure 8; Par. 0091, 0134; noted the virtual interface layer 203 of UE 205 applies the multi-access routing rules 803 that were received during the establishment of the MA-PDU session and determines whether the UL data packet should be routed via the child PDU session over 3GPP access or via the child PDU session over non-3GPP access.).
Salkintzis shows all of the elements including the generation of the request, as discussed above.  Salkintzis does not specifically show receiving, from a function running on the remote unit, a request to establish a data connection.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Meylan.  Specifically, Meylan shows receiving, from a function running on the remote unit, a request to establish a data connection (Par. 0036-0037; noted the application layer 204 comprises applications which may execute to provide various functions and communicate with outside networks using one or more of the radios of the radio unit 208. The socket layer 206 issues calls (or requests) to establish a binding between a particular application and a radio. The connectivity engine 202 operates to provide intelligent radio selection in accordance with the various aspects presented herein.  During operation, the connectivity engine 202 intercepts networking function calls, such as socket layer calls, from an application at the application layer 204. Once the networking function calls are intercepted, the connectivity engine 202 operates to select an ideal radio/interface from the plurality of candidate radios within radio unit 208. For example, the connectivity engine 202 selects the radio based on a variety of selection criteria. When a radio/interface is selected, the connectivity engine 202 uses socket layer functions of the socket layer 206 to establish a connection between the application and the radio/interface that has been selected.).
In view of the above, having the system of Salkintzis, then given the well-established teaching of Meylan, it would have been obvious before the effective filing date of the claimed invention to modify the system of Salkintzis as taught by Meylan, in order to provide motivation to have an efficient and cost effective mechanism that operates to provide intelligent radio selection for both legacy and non-legacy applications so that each application utilizes the most desirable radio available (Par. 0010 of Meylan).

Claim 6 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis in view of Meylan and Youn et al. (US 2021/0037585; hereinafter Youn).
Regarding claim 6, modified Salkintzis shows all of the elements except wherein the apparatus is registered with the mobile communication network via the first access network prior to the request to establish a data connection, wherein the processor further registers with the mobile communication network over the second access network in response to determining to establish the multi-access data connection.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Youn.  Specifically, Youn shows wherein the apparatus is registered with the mobile communication network via the first access network prior to the request to establish a data connection (Par. 0160; noted the UE intends to establish an MA PDU session while already registered in the 5GC via both accesses.), wherein the processor further registers with the mobile communication network over the second access network in response to determining to establish the multi-access data connection (Par. 0177; noted in a case where the UE has been registered via only one access, when the UE is registered through the other access, the AMF identifies whether the S-NSSAI of the MA PDU session is included in allowed NSSAI for the other access. When the S-NSSAI of the MA PDU session is not included in the allowed NSSAI for the other access, the AMF may request the SMF to release the MA PDU session. In this case, the AMF may forward a cause value or indication indicating that the allowed NSSAI is not allowed for both accesses. Upon receiving the cause value or indication, the SMF may perform a procedure for releasing the MA PDU session or changing the MA PDU session to a normal PDU session (single-access PDU session) used only via access for which the S-NSSAI is allowed. When changing the MA PDU session to a normal PDU session, the SMF may perform a PDU session modification or PDU session release procedure.).
In view of the above, having the system of Salkintzis, then given the well-established teaching of Youn, it would have been obvious before the effective filing date of the claimed invention to modify the system of Salkintzis as taught by Youn, in order to provide motivation for efficiently managing an MA PDU session (Par. 0060, 0062 of Youn).
Regarding claim 16, this claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis  in view of Meylan and Lai (US 2019/0306752; hereinafter Lai).
Regarding claim 23, modified Salkintzis shows all of the elements except wherein the plurality of steering rules further comprises a prioritized list of non-default rules, each non-default rule specifying one of the first access network and the second access network and indicating whether the specified access is preferred or forbidden, wherein the default mode is one of a priority-based steering mode, an active-standby steering mode, a best-access steering mode, a redundant steering mode, and a load-balancing steering mode.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Lai.  Specifically, Lai shows wherein the plurality of steering rules further comprises a prioritized list of non-default rules, each non-default rule specifying one of the first access network and the second access network and indicating whether the specified access is preferred or forbidden (Figure 2; Par. 0031, 0035, 0037; noted the table may record one or more DNNs 201 for each UE to connect to, and each of the DNNs 201 could be connected to through one or more types 202 of access networks which may include but not limited to a 3GPP access network and a Non-3GPP (N3GPP) access network. Each of the access network could be associated with one or more pre-existing PDU sessions as each of the pre-existing PDU sessions corresponds to a different PDU session identifier (ID). Each ID would be unique within the entire ATSSS rule table. As shown in FIG. 2, the UE has already connected to DNN1 through a 3GPP network by using PDU sessions 203a which include PDU session 1, PDU session 2, and session 3. Since the PDU session IDs are listed in the order to priority, PDU session 1 has higher priority than PDU session 2 which has higher priority than PDU session 3.), wherein the default mode is one of a priority-based steering mode, an active-standby steering mode, a best-access steering mode (Figure 2; Par. 0037; noted the UE would check the ATSSS rules table to determine if DNN1 is already in the ATSSS rules table. Since DNN1 is already in the ATSSS rules table, the UE would check the status of PDU session 4, PDU session 5, PDU session 6 and select the most suitable PDU session from among PDU session 4, 5, and 6 for transmitting the uplink data.), a redundant steering mode, and a load-balancing steering mode
In view of the above, having the system of Salkintzis, then given the well-established teaching of Lai, it would have been obvious before the effective filing date of the claimed invention to modify the system of Salkintzis as taught by Lai, in order to provide motivation to efficiently make use of MA-PDU sessions by allowing the UE to utilize an ATSSS rule table as shown in FIG. 2 which is based on URSP rules received from the 5GS (Par. 0030 of Lai).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200245381 A1 – relates to selecting a user plane function (UPF) device.
US 20200178196 A1 – relates to traffic steering and switching between multiple access networks.
US 20190191467 A1 - relates to wireless communications and particular embodiments or aspects relate to packet data unit (PDU) session management.
US 20180279192 A1 - relates to the field of network communication, and more particularly to steering a device in a network having multiple access points.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413